Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the response filed on February 10, 2021.
Claims 1, 4, 8, 11, 14 and 17 have been amended.
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 14 recite organizing…the social information feed into multiple, different categorized feeds based on a published time of each content item in the feed, each categorized feed including a different subset of all of the content items in the social information feed that match the category and that match the first keyword from the search query submitted by the user.
Applicant has stated that [0056] provides support for this limitation.
The Examiner has reviewed the specification, specifically [0056] and fails to find support for this limitation.  The cited [0056] discussed the filter module that filters one or more categorized feeds based on a feature extracted for a user.  There is no discussion of generating multiple, different categorized feeds based on a published time of each content item in the feed.
Further consideration of the specification, while it provides support for multiple, different categorized feeds based on a published time of each content item in the feed, does not provide support for these multiple feeds matching the category and matching the first keyword from the search query submitted by the user.  Rather, the specification only provides support for one categorized feed based on a single category from a set of categories.  The Examiner does not find support for multiple categories of feeds generated from a category.
Claims 2-7, 9-13 and 15-20 are rejected based on their dependence from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 14 recite organizing…the social information feed into multiple, different categorized feeds based on a published time of each content item in the feed, each categorized feed including a different subset of all of the content items in the social information feed that match the category and that match the first keyword from the search query submitted by the user.
The claims recite using a single category out of a set of categories to organize a feed into multiple, different categorized feeds, all that match the category.
It is unclear how one would generate multiple, different categorized feeds where they all must also match a single category.
It is further unclear whether the organizing of different categorized feeds “based on a published time of each content item” is to be understood as using the published time for the categorization or whether the different categorized feeds are ordered based on a published time.
Claims 2-7, 9-13 and 15-20 are rejected based on their dependence from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Regarding step 1 of the two-part analysis from Alice Corp. claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories. 
However, under Step 2A: Prong 1 of the two-part analysis from Alice Corp., the claimed invention recites an abstract idea. As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. See October 2019 Update: Subject Matter Eligibility, Section I. A. discussing the meaning of "recites". 
Representative claims 1,8 & 14 recite a method for tracking feeds for a user comprising: retrieving a category from a set of categories that is determined based on profile information of the user, wherein the set of categories define topics of content items in the feeds; receiving a feed; receiving a search query submitted by the user; extracting a first keyword from the search query submitted by the user; organizing the social information feed into multiple, different categorized feeds based on a published time of each content item in the feed, each categorized feed including a different subset of all of the content items in the social information feed that match the category and that match the first keyword from the search query submitted by the user retrieving the profile information associated with the user that submitted the search query; extracting a second keyword from the profile information associated with the user that submitted the search query, wherein the second keyword is implicitly gathered from the profile information without explicitly being provided by the user; determining location area information of the user based on a predetermined radius from a center point; filtering the categorized feed based on a comparison between the categorized feed of content items and the first keyword that was extracted from the search query submitted by the user, the second keyword that was extracted from the profile information associated with the user that submitted the search query, and the location area information of the user to generate a personalized feed for the user; generating a personalized home pages that includes the filtered, personalized feed and providing the personalized home page that includes the filtered, personalized feed for the user. 
The recited abstract idea falls within the abstract category of certain methods of organizing human activity including the subcategory of managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) as the claims relate to determining how to present information to a user based on the a query, a user profile and geographic category of the information compared with a user’s location and preference information. A human being could personally curate this type of information for a user based on a manual analysis of feed and preference information. Accordingly, the claims recite an abstract idea. 
With respect to Step 2A: Prong 2, the claims include the additional elements of a computer-implemented method in a social network for a user [claim 1 ], a computer program product in a social network, the computer program product comprising a nontransitory computer readable medium storing a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform steps [claim 8] and a system in a social network, the system comprising: one or more processors; a feed module stored on a memory and executable by the one or more processors, the feed module communicatively coupled to the social network and configured to receive a social information feed from the social network; and a personalization module stored on the memory and executable by the one or more processors, the personalization module communicatively coupled to the feed module and configured to receive the social information feed from the feed module [claim 14], comprising: retrieving, by a personalization module of a remote server; receiving, by a feed module of the remote server, a social information feed from the social network; organizing, by an organization engine of the remote server, the social information feed; receiving, by the remote server, a query from a client device; extracting, by a feature extraction module of the remote server, information; retrieving, by the personalization module of the remote server, information; extracting, by the feature extraction module of the remote server, information; determining, by the remote server, real-time location information determined by a GPS signal associated with the client device of the user; filtering, by a filter module of the remote server; and providing, by remote server, the information for display on a screen of the client device of the user; however, these elements do not integrate the judicial exception into a practical application because they merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). 
Using software modules executed by a processor to automate the abstract idea amounts to merely using a computer as a tool to perform an abstract idea. Further, limiting the source of location information to generic GPS technology amounts to linking the use of the judicial exception to a particular computerized technological environment/field of use. Using location to filter information is part of the abstract idea. The fact that the source of location information is obtained via generic GPS technology in real-time does not provide any particular practical application of the abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Dependent claims add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1,8 & 14. 
Under Step 2B of the two-part analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
As discussed above, representative claims 1,8 & 14 include the additional elements of a computer-implemented method in a social network for a user [claim 1 ], a computer program product in a social network, the computer program product comprising a non-transitory computer readable medium storing a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform steps [claim 8] and a system in a social network, the system comprising: one or more processors; a feed module stored on a memory and executable by the one or more processors, the feed module communicatively coupled to the social network and configured to receive a social information feed from the social network; and a personalization module stored on the memory and executable by the one or more processors, the personalization module communicatively coupled to the feed module and configured to receive the social information feed from the feed module [claim 14], comprising: retrieving, by a personalization module of a remote server; receiving, by a feed module of the remote server, a social information feed from the social network; organizing, by an organization engine of the remote server, the social information feed; receiving, by the remote server, a query from a client device; extracting, by a feature extraction module of the remote server, information; retrieving, by the personalization module of the remote server, information; extracting, by the feature extraction module of the remote server, information; determining, by the remote server, real-time location information determined by a GPS signal associated with the client device of the user; filtering, by a filter module of the remote server; and providing, by remote server, the information for display on a screen of the client device of the user. 
However, these limitations do not transform the abstract idea into significantly more because: 
a) As discussed above with respect to integration of the abstract idea into a practical application (see Step 2A: Prong 2), the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) & merely linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). 
b) The limitations also amount to well-understood, routine and conventional activity. See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). I. The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: See paragraph [0018], [0028]0029], [0037-0038] & [0044] of the specification which discloses implementing the invention on a general purpose computer and paragraph [0028] which discusses the invention operating over a conventional network known to those skilled in the art; 
Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(ll): 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Dependent claims fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected for the same rationale. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The Step 2B elements in combination with the abstract idea merely specify that the abstract idea is executed in a computer environment by limiting the claims to a particular field (computing). See MPEP 2106.05(h). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.__, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for further analysis and explanation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11,14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20120016875), in view of Ozzie et al. (US 20110179020),  and further in view of Markov et al. (US 20070143260),. 
Regarding claims 1,8 & 14, Jin teaches a computer-implemented method for tracking feeds in a social network fora user [claim 1], a computer program product for tracking feeds in a social network for a user, the computer program product comprising a non-transitory computer readable medium storing a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform steps [claim 8] and a system for tracking feeds in a social network fora user (Jin: [0052] discussing "the adaptive search personalization module 122 infers a user's interests on various topics and on people from a variety of online social activities, including blogging, social bookmarking, people tagging, etc. The adaptive search personalization module 122 creates and maintains an interest profile for every user." which may be used for "news feed filtering" and [0020] discussing "a social networking environment wherein "data servers 108, in one embodiment, comprise searchable data 114 such as internet webpages, news feeds, or any other type of data that is searchable and returnable to a user in response to a query."), the system comprising: one or more processors (Jin: [0076] discussing "processing system 700"); a feed module stored on a memory and executable by the one or more processors, the feed module communicatively coupled to the social network and configured to receive a social information feed from the social network (Jin: [0020] discussing "data servers 108, in one embodiment, comprise searchable data 114 such as internet webpages, news feeds, or any other type of data that is searchable and returnable to a user in response to a query." and [0020] discussing "The social system server(s) 106 comprises social system data 112 associated with one or more social environments such as, but not limited to, a social networking environment." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation."); and a personalization module stored on the memory and executable by the one or more processors, the personalization module communicatively coupled to the feed module and configured to receive the social information feed from the feed module [claim 14] (Jin: [0023] discussing "The adaptive search personalization module 122, in one embodiment, provides a personalized search system that infers users' preferences from their activities on a variety of online social systems."), comprising: retrieving, by a personalization module of a remote server, a category that is determined based on profile information of the user; receiving, by a feed module of the remote server, a social information feed from the social network; organizing, by an organization engine of the remote server, the social information feed into a categorized feed based on a published time of each content item in the feed, the categorized feed including all content items in the social information feed that match the category (Jin: [0057] discussing "A news system would like to recommend a small number of news articles to individual subscribers every day. The challenge is to determine which articles may be interesting to a certain subscriber. With the user interest profiles provided by our system, such a task can be easily achieved. Given a pool of news articles for the day, the news system computes a matching score between each article and the interest profile [category] of a target subscriber." [office note: the day the post is shared is interpreted as a published time of content wherein a user's feed may be categorized to show only the posts for the current day which also match their interest profile]); receiving, by the remote server, a search query submitted by the user from a client device (Jin: [0030] discussing "A user, via the user interface 132, submits a search query that is received by the adaptive search personalization module 122."); extracting, by a feature extraction module of the remote server, a first keyword from the search query submitted by the user (Jin: [0030] discussing "Upon receiving the search query the adaptive search personalization module 122 processes the query as follows. The adaptive search personalization module 122 forwards the query to an underlying search engine 116. The search engine 116, via the data search 118, searches the data 108 at the data server 114 and returns search data 120 such as a number of webpages relevant to the query." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation." [office note: it is interpreted that search results are returned in response to at least one keyword from the input query]); retrieving, by the personalization module of the remote server, the profile information associated with the user that submitted the search query; extracting, by the feature extraction module of the remote server, a second keyword from the profile information associated with the user that submitted the search query, wherein the second keyword is gathered from the profile information by the remote server (Jin: [0030] discussing "The adaptive search personalization module 122 retrieves an interest vector 134 from the user's interest profile 130. Each element of the interest vector 134 comprises a word [keyword] and an importance score indicating the degree of interest. When constructing the interest vector 134 for a user, contributions from different social information sources can carry different weights." and [0057] discussing "One example of computing the matching score is to compute the cosine similarity between the keyword vector of an article and the keywords in the interest profile of the subscriber."); filtering, by a filter module of the remote server, the categorized feed based on a comparison between the categorized feed of content items and the first keyword that was extracted from the search query submitted by the user, the second keyword extracted from the profile information associated with the user that submitted the search query to generate a personalized feed for the user; and providing, by remote server, the generated personalized feed for the user for display on a screen of the client device of the user (Jin: [0031] discussing "For each of the top n webpages (e.g., n=100) returned by the search engine 116, the adaptive search personalization module 122, via the search results personalizer 128, computes an interest-similarity score based on how well the webpage matches the user's interest vector 134 [having the second keyword]. For each webpage, the adaptive search personalization module 122, via the search results personalizer 128, computes a final ranking score by combining its relevance score [based on first keyword] and its interest similarity score [based on second keyword]. There is a personalization degree parameter 133 that determines how much the final score is affected by the interest score. The adaptive search personalization module 122, via the search results personalizer 128, sorts the webpages according to their ranking scores and returns the stored list of results to the user via the user interface 132." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation." and [0057] discussing "A news system would like to recommend a small number of news articles to individual subscribers every day. The challenge is to determine which articles may be interesting to a certain subscriber. With the user interest profiles provided by our system, such a task can be easily achieved. Given a pool of news articles for the day, the news system computes a matching score between each article and the interest profile of a target subscriber."). 
Jin further discloses that newsfeeds have been subscribed to by the user ([0057]: news system would like to recommend a small number of news articles to individual subscribers every day) and a home page including the personalized feed. (Fig. 5 and [0072]: The adaptive search personalization module sorts the search results and returns the sorted list to the user.)
Jin does not explicitly teach the category from a set of categories, wherein the set of categories define topics of content items in the feeds; wherein the second keyword is implicitly gathered from the profile information by the remote server without explicitly being provided by the user; and determining, by the remote server, real-time location area information of the user based on a predetermined radius from a centerpoint determined by a GPS signal associated with the client device of the user; and filtering based on the real-time location area information of the user that was based on the predetermined radius from the center point determined by the GPS signal associated with the client device of the user. 
However, in the same field of endeavor, Ozzie teaches selection of a category from a set of categories, wherein the set of categories define topics of content items in the feeds (Ozzie: [0029] discussing "the service may receive a set of topics 20 that are of interest to the user 12, and may generate a set of topical data feeds comprising the data items 18 associated with the topics 20 identified by the user 12. These topical data feeds may be presented to the user 12 in response to the specification of topics 20" and [0030] discussing "the topical data feed aggregation service 44 may select the data items 18 that are associated with the topic 20, and may generate a topical data feed 48 comprising the data items 18 associated with the topic 20." and [0037] discussing "the topics 20 associated with the data items 18 may comprise, e.g., individuals, locations, objects, events, or concepts" and [0055] discussing "the user 12 may simply specify a set of topics 20 that are of interest to the user 12, such as by providing a set of keywords or selecting from a list of available topics 20 for which an embodiment of these techniques is configured to provide topical data feeds 48. Alternatively or additionally, one or more topics 20 may be inferred based on information about the user 12."); and determining, by the remote server, location area information of the user (Ozzie: [0037] discussing "the topics 20 associated with the data items 18 may comprise, e.g., individuals, locations, objects, events, or concepts." and [0055] discussing "at least one user descriptor of the user 12 may be identified, such as information about the user 12 stored in a user profile (e.g., the age, geographic location, profession, or described interests of the user 12), and based on the user descriptor, at least one topic 20 may be inferred as of potential interest to the user 12." and [0040] discussing "a GPS-based mapping software").
Ozzie additionally discloses  organizing a feed based on a published time of each content item. ([0056]: date items can be ordered in various ways (e.g., chronologically).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the personalization module as taught by Jin to include the topical analysis ordered chronologically as taught by Ozzie with the motivation of generating topical data feeds which may be delivered to the user in response to the topics of interest to the user (Ozzie: [0030]). 
Lastly, in the same field of endeavor, as search and information systems Markov teaches wherein the second keyword is implicitly gathered from the profile information by the remote server without explicitly being provided by the user (Markov: [0044] discussing "The user model 700 is employed to augment data searches and results/promotional ranking from generalized searches and to facilitate rich data processing according to determined user activity data. One aspect in successful personalization is to build a model of the user that accurately reflects their interests and is easy to maintain and adapt to changes regarding long-term and short-term interests. The user model can be obtained from a variety of sources, including but not limited to: From a history of computing context at 710 which can be obtained from local, mobile, or remote sources (e.g., applications open, content of those applications, and detailed history of such interactions including locations); From an index of content previously encountered at 720 (e.g., documents, web pages, email, Instant Messages, notes, calendar appointments, and so forth); From monitoring client interactions at 730 including recent or frequent contacts, topics of interest derived from keywords, relationships in an organizational chart, appointments, and so forth; From a history or log of previous web pages or local/remote data sites visited including a history of previous search queries at 740; From a profile of user interests at 750 which can be specified explicitly or implicitly derived via background monitoring; From demographic information at 760 (e.g., location, gender, age, background, job category, and so forth)."); and determining by the remote server, real-time location area information of the user based on a predetermined radius from a centerpoint determined by a GPS signal associated with the client device of the user and filtering based on the real-time location area information of the user that was based on the predetermined radius from the center point determined by the GPS signal associated with the client device of the user (Markov: [0003] discussing "Customized targeting allows showing ads to people searching for results in a defined area including within a defined radius [predetermined distance from center] and within defined borders." wherein "keywords can also be defined to target local or regional businesses. The keywords system may analyze a searcher's query (for example "New York restaurant") to establish what location that person is searching for. The system may also take note of the person's Internet Protocol (IP) address to see where he or she is searching from." and [0049] discussing "various data acquisition components that record or log user event data (e.g., cell phone, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity, web site interaction and so forth)" and [0046] discussing "It may be desirable that location information is used from only today or other time period. The parameters can be manipulated automatically to create subsets (e.g., via an optimization process that varies parameters and tests response from user or system) or users can vary one or more of these parameters via a user interface, wherein such settings can be a function of the nature of the query, the time of day, day of week, or other contextual or activity-based observations."). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the news feed filtering based on location as taught by modified Jin to include the implicit keyword determination and GPS based location determination as taught by Markov with the motivation of adapting the system to keyword-based advertisements which delivers targeted content to users searching for content online while still respecting the privacy of the users (Markov: [0006). 
Regarding claims 2, 9 & 15, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, but Jin does not disclose wherein the category comprises a topic of a post published in the social network. However, Ozzie teaches selection of a category comprises a topic of a post published in the social network (Ozzie: [0029] discussing "the service may receive a set of topics 20 that are of interest to the user 12, and may generate a set of topical data feeds comprising the data items 18 associated with the topics 20 identified by the user 12. These topical data feeds may be presented to the user 12 in response to the specification of topics 20" and [0030] discussing "the topical data feed aggregation service 44 may select the data items 18 that are associated with the topic 20, and may generate a topical data feed 48 comprising the data items 18 associated with the topic 20." and [0037] discussing "the topics 20 associated with the data items 18 may comprise, e.g., individuals, locations, objects, events, or concepts" and [0055] discussing "the user 12 may simply specify a set of topics 20 that are of interest to the user 12, such as by providing a set of keywords or selecting from a list of available topics 20 for which an embodiment of these techniques is configured to provide topical data feeds 48. Alternatively or additionally, one or more topics 20 may be inferred based on information about the user 12."). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the personalization module as taught by Jin to include the topical analysis as taught by Ozzie with the motivation of generating topical data feeds which may be delivered to the user in response to the topics of interest to the user (Ozzie: [0030]). 
Regarding claims 3, 10 & 16, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, and Jin further teaches wherein filtering the categorized feed further comprises sorting the categorized feed (Jin: [0031] discussing "The adaptive search personalization module 122, via the search results personalizer 128, sorts the webpages according to their ranking scores and returns the stored list of results to the user via the user interface 132."). 
Regarding claims 4, 11 & 17, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, and Jin further teaches wherein the profile information associated with the user includes at least one of: demographic information, an interest (Jin: [0023] discussing "The adaptive search personalization module 122, in one embodiment, provides a personalized search system that infers users' preferences from their activities on a variety of online social systems. Information from different social systems is integrated to provide a comprehensive picture on a user's personal interests." and [0027] discussing "very accurate information about users' interests can be learned from their online social activities. Many online social activities, such as bookmarking and blogging, are actively initiated by users" and [0022] discussing "a user is able to provide feedback on personalized search results so that the adaptive search personalization module 122 can update and improve the user interest profile 130 associated with that given user."), a hobby, an address, an educational background, a working experience, a social graph (Jin: [0053] discussing "a user's interests on other people can be included in a user's general interest profile. For example, it is possible to infer user's social connection with others by mining social information sources such as people-tagging, blogs, Activities, organizational report chains and even publication co-authoring."), a website membership, a blog membership (Jin: [0052] discussing "the adaptive search personalization module 122 infers a user's interests on various topics and on people from a variety of online social activities, including blogging, social bookmarking, people tagging, etc. The adaptive search personalization module 122 creates and maintains an interest profile for every user."), a website browsing history, a querying history in a search engine (Jin: [0003] discussing "Personalized searching, which customizes search results based on a user's interests, has the potential to significantly improve a user's search efficiency. Some conventional solutions extract users' interests from a variety of information sources, such as search history, emails, desktop documents, and so on."), a newsfeed subscription, and a website connection. 
Regarding claims 7 & 20, modified Jin teaches the method of claim 1 and the system of claim 14, and Jin further teaches wherein the categorized feed is organized based on one or more of a number of comments that are attached to each content item (Jin: [0053] discussing "a user's interests on other people can be included in a user's general interest profile" wherein "the strength of connection between Alice and Bob may be the sum of the number of times Alice comments on Bob's blogs, and vice versa.") and times that each content item has been read in the social network (Jin: [0054] discussing "adaptive search personalization module 122 can determine relevance by observing which search results are clicked by the user" wherein "the adaptive search personalization module 122 can observe which distributed messages are actually read by a receiver and/or how the receiver rates the messages. For another example, in a recommendation system, the adaptive search personalization module 122 can observe which recommended items are actually taken by the target user. Once an application determines which messages or items are considered useful by the target user, the adaptive embodiments discussed above can be employed to adjust the corresponding user's interest profile.").  
Claims 5,12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Ozzie & Markov, as per claims 1,8 & 14 above, and further in view of Skudlark et al. (US 20100057560), hereinafter referred to as Skudlark. 
Regarding claims 5, 12 & 18, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, but Jin does not disclose wherein the social information feed is anonymized prior to receiving from the social network. 
However, in the same field of endeavor, Skudlark teaches social information feed is anonymized prior to receiving from the social network (Skudlark: at least Fig. 2 and associated text, particularly [0057]-[0058]; Abstract; [0037]; [0046]; [0050]). At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the method for tracking feeds in a social network, as taught by Jin, with the ability to anonymize the social information feed prior to receiving from the social network, as taught by Skudlark, for the advantage of providing security and anonymity for such data, increasing privacy (Skudlark: [0012]). 

Claims 6,13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Ozzie & Markov, as per claims 1,8 & 14 above, and further in view of Druzgalski et al. (US 20100083124), hereinafter referred to as Druzgalski. 
Regarding claims 6, 13 & 19, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, but does not disclose wherein the real-time location area information is a location of the client device of the user at the published time of the content item. 
However, in the same field of endeavor, Druzgalski teaches real-time location area information is a location of the client device of the user at the published time of the content item (Druzgalski: [0040] discussing "the host server 100 aggregates web feeds that are relevant to a geographical locale from multiple sources (e.g., content providers 108). The web feeds generally include news feeds that are temporally relevant to the time of access of the web site through which the news feeds are published. In addition, the web feeds are generally spatially relevant to a user's geographical location in real-time/near real time" and [0042] discussing "host server 100 can, in one embodiment, analyze the web feeds (e.g., news feeds) and perform selective filtering to ensure that the published feeds are geographically relevant and/or temporally relevant" and [0053] discussing a "longitude/latitude is within a specific distance compared to the geographical location"). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the filtering as taught by Jin to include filtering based on geographically and temporally relevant content as taught by Druzgalski with the motivation of preventing a user from being inundated with feeds and updates that they are not interested in (Druzgalski: [0004])

Response to Arguments
Applicant’s remarks, filed December 7, 2020, have been considered.  The Examiner notes that Jin discloses that newsfeeds have been subscribed to by the user ([0057]: news system would like to recommend a small number of news articles to individual subscribers every day) and a home page including the personalized feed. (Fig. 5 and [0072]: The adaptive search personalization module sorts the search results and returns the sorted list to the user.)
Ozzie discloses  organizing a feed based on a published time of each content item. ([0056]: date items can be ordered in various ways (e.g., chronologically).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629